Citation Nr: 1742263	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral ischemic optic neuropathy, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972. 

This appeal is before the Board of Veterans' Appeals (Board) from December 2010 and October 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew on the record his appeal of the issue of service connection for ischemic heart disease.

2.  The claim for service connection for ischemic optic neuropathy, claimed as secondary to radiation and/or herbicide exposure, was previously denied in a January 2006 Board decision, which the Veteran did not timely appeal.

3.  No additional evidence received since the final January 2006 Board decision relates to an unestablished fact necessary to substantiate the claim.

4.  The Veteran's current bilateral hearing loss and tinnitus are the result of in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The January 2006 Board decision denying service connection for ischemic optic neuropathy, claimed as secondary to radiation and/or herbicide exposure, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2016).

3.  The additional evidence presented since the January 2006 Board decision is not new and material, and the claim for service connection for ischemic optic neuropathy, to include as secondary to herbicide exposure, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, during his August 2016 Board hearing, the Veteran withdrew his appeal of the issue of service connection for ischemic heart disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board has no jurisdiction to review it, and it is dismissed.

II.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in September 2010 and July 2012 letters.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained, as well as several lay statements submitted by service comrades.  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

III.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board denied service connection for ischemic optic neuropathy, claimed as secondary to radiation and/or herbicide exposure, in a January 2006 decision.  The Veteran attempted to appeal the decision to the United States Court of Appeals for Veterans Claims (Court), but the appeal was deemed untimely and was dismissed by the Court in a December 2006 Order.  The January 2006 Board decision thus became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The basis of the Board's January 2006 denial was that, while the Veteran had currently diagnosed ischemic optic neuropathy, the evidence did not show that such disability was related to radiation or herbicide exposure, or otherwise show any nexus between such disability and service.  The Board specifically found that, according to the medical evidence of record, the Veteran's ischemic optic neuropathy was not a disease caused by either radiation or herbicide exposure, including Agent Orange.  In light of this, the Board explicitly made the following determination: "Thus it is not necessary to determine whether the veteran's military assignments actually resulted in exposure to either radiation or Agent Orange."

Evidence obtained since the January 2006 Board decision includes further medical records regarding the existence and treatment of the Veteran's ischemic optic neuropathy.  However, as the existence, nature, and diagnosis of Veteran's eye disorder was already an established fact at time of the January 2006 Board decision, such evidence is not new and material.

Also obtained since the January 2006 Board decision are multiple statements from the Veteran and some of his service comrades, as well as an online article, supporting the Veteran's assertion that he was exposed to Agent Orange while in service.  The Veteran's August 2016 Board hearing testimony is also of record; in pertinent part, the Veteran testified that his in-service duties exposed him to Agent Orange, but that none of his medical providers had related his ischemic optic neuropathy to Agent Orange exposure.  

However, such evidence is not new and material, as it does not relate to an unestablished fact necessary to substantiate the previously denied claim or raise a reasonable possibility of substantiating the claim.  While such evidence relates to the question of whether the Veteran was exposed to Agent Orange in service, this was not an unestablished fact necessary to substantiate his claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the fact of an in-service injury, disease, or event to which the Veteran's current disability could be related is yet unestablished.  However, whether or not the Veteran was exposed to Agent Orange in service does not relate to this, as the fact that the Veteran's ischemic optic neuropathy was not a result of Agent Orange exposure, even if such exposure had occurred, was specifically established in the January 2006 Board decision.  Again, in that decision, the Board specifically declined to even make a determination as to whether the Veteran was actually exposed to Agent Orange in service; it found this determination to be irrelevant in light of the medical evidence showing that Agent Orange exposure would not have been the cause of the Veteran's disability even if it had occurred.  Any evidence that merely helps to establish in-service Agent Orange exposure, therefore, only helps establish a fact specifically determined not to have been relevant to the Veteran's service connection claim in the January 2006 Board decision, given the rest of the evidence of record. 

There is no competent evidence challenging this previously established fact-i.e., suggesting that the Veteran's ischemic optic neuropathy might actually be medically related to Agent Orange exposure-or relating the Veteran's current disability to service in any other way.  On the contrary, as reflected in the Veteran's August 2016 Board hearing testimony, none of his medical providers have related his ischemic optic neuropathy to Agent Orange or otherwise to service.

The Board notes Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court found that the Board had misapplied 38 C.F.R. § 3.156(a) by determining that that because the evidence submitted did not relate to the missing nexus element of a previously denied claim, it did not raise a reasonable possibility of substantiating the claim where it related to another unestablished element of current disability.  In doing so, the Court noted that "[w]hen making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA."  Shade, 24 Vet. App. at 118.  The Court specifically pointed to the provisions of 38 C.F.R. § 3.159(c)(4)(iii), which restrict the requirement of providing a VA medical examination as part of the duty to assist to situations where claims have been reopened, if previously denied.  See id. at 120.

However, unlike in Shade, as discussed above, the newly submitted evidence in this case does not help to establish any element of service connection necessary to substantiate the Veteran's previously denied claim, including that of an in-service injury, disease, or event that might have resulted in the claimed disability.  Again, the fact that the Veteran's disability was not Agent Orange-related, regardless of whether or not he had been exposed to it, had been established in the January 2006 Board decision, and there is no competent evidence to dispute this.  Therefore, further evidence of Agent Orange exposure, by itself or when considered with previous evidence of record, cannot help to establish an in-service event to which his current disability might be related.

Moreover, as suggested in Shade, the Board has considered "whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA," specifically with respect to whether, considering such additional evidence, any further development including obtaining a VA examination or opinion would be warranted.  However, as there is still no competent evidence indicating that ischemic optic neuropathy may be associated with Agent Orange or with service in any other way, obtaining any such VA examination or opinion, or any further development generally, would not be warranted.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, again, evidence of Agent Orange exposure in this case cannot be said to raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 124 (Lance, J., concurring) (noting that, in claims to reopen, where new evidence would "not be sufficient to at least trigger further assistance" by VA, "reopening the claim would be a Pyrrhic victory and any error in failing to reopen the claim would be necessarily harmless").  

As a final matter, the Board notes that in an October 2012 memorandum, the agency of original jurisdiction made a formal finding regarding verification of the Veteran's exposure to Agent Orange in service.  However, such memorandum and development efforts regarding Agent Orange exposure were being made at that time in the context of the Veteran's service connection claim for ischemic heart disease, which is a disease presumed to be service connected in Veterans exposed to Agent Orange in service, per VA regulations.  See 38 C.F.R. § 3.309(e).  Ischemic optic neuropathy is not presumed or otherwise acknowledged to be related to Agent Orange according to such regulations.  Id.

Accordingly, new and material evidence has not been submitted to reopen the Veteran's previously denied claim of service connection for bilateral ischemic optic neuropathy, to include as secondary to herbicide exposure, and the claim must remain denied.

IV.  Service Connection

As reflected in an October 2010 statement, his November 2011 substantive appeal, and his August 2016 Board hearing testimony, the Veteran asserts that his in-service duties included working on Air Force base flight lines.  This put him near extremely loud air craft, including B-52 bombers and F-111 and F-4 Phantom fighter jets, which exposed him to excessive noise on a daily basis.  He asserts that such in-service noise exposure resulted in current hearing loss and tinnitus.  During his Board hearing, he testified that he first noticed hearing problems including ringing in his ears shortly after service, and that this had worsened significantly about 15 years ago.

The Veteran's service records reflect that he served as a munitions maintenance specialist on Air Force bases, as asserted.  He also submitted statements from service comrades supporting his assertion of being around flight lines and jet engine noise.  It was also noted on March 1971 hearing conservation testing that the Veteran's primary work area was the flight line, where he was exposed to jet engine noise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he was exposed to jet engine noise in service, as asserted.

Service treatment records reflect no complaints or findings of hearing loss or tinnitus.  At the time of his March 1972 separation examination, the Veteran reported never having had hearing loss or ear trouble.  However, the examination reflected worsened audiological testing results compared with the Veteran's March 1968 examination for entry into service.

As reflected in an October 2010 VA examination report, the Veteran has a current hearing loss disability for VA purposes, and bilateral sensorineural hearing loss and tinnitus was diagnosed.  See 38 C.F.R. § 3.385.  On that examination, it was noted that the Veteran reported a history of military noise exposure from jet engines and denied occupational and recreational noise exposure.  The examining audiologist noted that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  However, the audiologist opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure, noting that hearing thresholds were within normal limits bilaterally at separation; at the time of separation examination he specifically denied hearing loss and ear trouble; and there was no evidence contemporary with service showing a complaint of tinnitus.  In support of the opinion, the audiologist cited a 2005 study by the Institute of Medicine, which, according to the audiologist, concluded that there is no scientific basis for hearing normal at discharge and delayed or late onset noise-induced hearing loss being causally attributable to military noise exposure several years later.

In May 2013, a private audiologist, A.B., opined that, based on the Veteran's  account of his noise exposure during his military service, it was reasonable to deduce that his current levels of hearing loss and tinnitus were related to excessive exposure to noise.  In doing so, she cited medical information regarding how even short periods of exposure the excessive noise levels of jet engines may result in permanent hearing damage.  In March 2016, the Veteran's treating VA physician opined that his tinnitus was more likely than not secondary to hazardous noise exposure working around B-52 and F-1 jet airplanes.  In August 2016, a private otolaryngologist and former Air Force Colonel opined that the Veteran's tinnitus was more likely than not due to hazardous noise exposure working on flight lines with B-52 bombers and F-111 and F-4 phantom fighter jets.

The Board finds the medical evidence above to be at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure.  While the October 2010 VA audiologist noted that hearing thresholds were within normal limits bilaterally at separation, the audiologist did not address the significance, if any, of the Veteran's worsened hearing thresholds at separation compared with those at entry into service.  Also, aside from a lack of in-service findings, the examiner relied almost exclusively on her citation of the 2005 by the Institute of Medicine study regarding delayed or late onset noise-induced hearing loss and military noise exposure.  The Court, in non-precedential decisions, has noted that medical opinions citing this Institute of Medicine report, as the October 2010 VA examiner did, appear to misstate or incompletely contemplate that report's pertinent conclusions, and that VA's own policy regarding delayed onset tinnitus seems to contradict the report findings as cited by the VA examiner.  See Lemmons v. McDonald, No. 15-3043, 2016 Vet. App. Lexis 1646 (October 28, 2016) (non-precedential); Blackwood v. McDonald, No. 14-1148, 2015 Vet. App. Lexis 89 (Jan. 29, 2015) (non-precedential); see also VA Training Letter 10-028 at 5.  Moreover, the three other private and VA audiologists and physicians considered the same history of noise exposure the Veteran has consistently reported, which the Board finds credible, and found that his current hearing problems were related to it.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss and tinnitus are the result of in-service noise exposure.  Accordingly service connection for bilateral hearing loss and tinnitus must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The issue of entitlement to ischemic heart disease is dismissed.

New and material evidence not having been submitted, the claim for entitlement to service connection for bilateral ischemic optic neuropathy, to include as secondary to herbicide exposure, is not reopened and remains denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


